 

 

 

 

Exhibit 10.2

Fifth Amended Exhibit 3.1 to LLC Agreement

 

Exhibit 3.1

 

Member

Class A Units

Contribution

Total Class
A %

Class B-1 Units

Contribution

Total Class
B-1 %

USPB

  94,680,681

$94,680,681.00

46.4143%

  10,664,475

$10,664,475.00

69.3340%

 

  55,841,342 (1)

$55,841,342.00

27.3745%

 

 

 

NBPCo

  31,553,956

$31,553,956.00

15.4684%

    3,810,044

$ 3,810,044.00

24.7706%

 

  19,642,729 (1)

$19,642,729.00

9.6293%

 

 

 

TKK

 

 

 

     760,542 (2)

$760,542

4.9446%

TMK

    2,271,428

$ 2,271,428.00

1.1135%

      146,256 (2)

$146,256

0.9509%

Total

203,990,136

$203,990,136.00

100%

15,381,317

$15,381,317

100%

 

 

(1)  The 55,841,342 new Class A Units held by USPB and 19,642,729 new Class A
Units held by NBPCo (referred to as “Class A1 Units”) have additional Class A
rights and preferences consisting of: (a) the Members agree that the Priority
Return under the Company’s limited liability company agreement under Section
5.7.2(b) shall be seven percent (7%) per annum for Class A1 Units rather than
five percent (5%) per annum; and (b) for purposes of determining Class B-1
ownership for liquidation or the redemption of Units, the Class A1 Units shall
be deemed converted to Class B-1 Units at a ratio of one (1) Class B-1 Unit for
29.8214 Class A1 Units and then shall remain Class A1 Units after the
determination.  Subject to lending covenants, the Board of Managers may redeem
capital, including Class A1 Units after making tax distributions.  Without any
redemption of Class A1 Units, the determination of Class B-1 ownership and
rights for purposes of a redemption or liquidation event would be as follows:

 

Members

New Class
B-1 Units

Total Class
B-1 Units

Total Class
B-1 %

TKK

 

760,542

4.2459%

TMK

 

146,256

0.8165%

Total Klein

 

906,798

5.0624%

 

 

 

 

USPB

1,872,526.0612

12,537,001.0612

69.9901%

NBPCo

658,679.0518

4,468,723.0518

24.9475%

 

                                                                                               

 

--------------------------------------------------------------------------------

 


 

 

 

 

(2)  For purposes of redemption or liquidation of the 760,542 Class B-1 Units
held by TKK Investments, LLC and the 146,256 Class B-1 Units held by TMKCo, LLC,
as part of the consideration paid to TKK Investments, LLC or TMKCo, LLC there
shall be paid by the Company a premium (“Non-Dilution Premium”).  The
Non-Dilution Premium shall be determined by agreement of the Company and TMKCo,
LLC and TKK Investments, LLC, which shall provide with the current Class B-1
Unit ownership, the Non-Dilution Premium will not exceed $4,323,902 and would be
up to $4.76832 per Class B-1 Unit that TMKCo, LLC and TKK Investments, LLC hold
after the redemption of Class B Units contemplated by this Agreement.

 

This Schedule 3.1 is hereby agreed to as the statement of the Members ownership
interests in the Company which shall amend the Company’s Limited Liability
Company Agreement (“LLC Agreement”) to the extent rights, restrictions and
preferences of the ownership interests are provided in this Schedule 3.1.  In
cases where the provisions of this Schedule 3.1 conflict with the LLC Agreement,
the provisions of this Schedule 3.1 shall control.

 

This Schedule 3.1 may be executed in counterparts with the effect of the
counterparts being considered as one executed document.

 

 

National Beef Packing Company, LLC

 

/s/ Steven D. Hunt                                           

By Steven D. Hunt,

Its Chair

 

 

TKK Investments, LLC

 

/s/ Timothy M. Klein                                       

By Timothy M. Klein

    Its President

 

 

TMKCo, LLC

 

U.S. Premium Beef, LLC

 

/s/ Steven D. Hunt                                           

By Steven D. Hunt

Its CEO

 

 

NBPCO HOLDINGS, LLC

 

/s/ Eldon Roth                                                 

By Eldon Roth

    Its President

/s/ Timothy M. Klein                                       

By Timothy M. Klein

    Its President

 

 

                                                                                               

 

--------------------------------------------------------------------------------

 

 